DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2021 was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-22, 24,  and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pafamax DE9411293.
Claim 15. Pafamax discloses a firestop apparatus, comprising: a frame (11) with an open front end (denoted by 11a below)  and an open rear end (into 17 below); a block (13a below) disposed within the frame between the open front end and the open rear end, the block having a first thickness and being made of a first material comprising a first passageway (occupied by 16) extending between the open front end and the open rear end (Fig.3); and an inlay (13) disposed between the open front end of the frame and a front surface of the block (Fig.3), the inlay comprising a second passageway aligned with the first passageway of the block and being made from a second material of a second thickness different from the first thickness (P.0075 of Machine translate attached), wherein the first passageway and the second passageway are occupied by at least one line (16) in an installed state that allows the at least one line to pass through the open front end and the open rear end of the frame (Fig.1).

    PNG
    media_image1.png
    351
    567
    media_image1.png
    Greyscale

Claim 16. Pafamax discloses the first thickness is greater than the second thickness (as shown in Fig.3 - compare thickness along 16).

Claim 17. Pafamax discloses the first material is different from the second material (P.0075 of Machine translate attached - different activation time at different temperature).

Claim 18. Pafamax discloses the first material of the block comprises a fire-resistant material (P0024 - intumescent material).
Claim 19. Pafamax discloses the fire-resistant material comprises an intumescent material which expands into at least the first passageway when exposed to heat (P.0042).

Claim 20. Pafamax discloses the open front end of the frame is in a first plane (along x-axis), a front surface of the block is in a second plane,  (along x-axis) and the first plane is substantially parallel to the second plane (along the x-axis above).

Claim 21. Pafamax discloses the open rear end of the frame is in a first plane (denoted by 13a, along y-axis away from 16), a rear surface of the block is in a second plane (along y-axis), and the first plane is substantially parallel to the second plane (y-axis).

Claim 22. Pafamax discloses the block is in a first plane (y-axis), the inlay is in a second plane (second end along y-axis), the open rear end of the frame is in a third plane (y-axis), and the first plane, the second plane, and the third plane are substantially parallel to one another (along y-axis).

Claim 24. Pafamax discloses a fastener bracket configured to couple the frame to a mounting surface (17, Fig.3).

Claim 26. Pafamax discloses the frame comprises a rigid material (P.0059-0060).

Claim 27. Pafamax discloses the block is in contact with the inlay in at least the installed state (Fig.3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pafamax DE9411293 as applied to claim 1 above, in view of Thoreson US5103609.
Claims 25 and 28. Pafamax fails to disclose the fastener bracket is coupled to a side surface of the frame  or the frame is of a modular construction. Thoreson before the effective filling date of the instant invention discloses a frame which is modular (Fig.2) which is held when installed by fastener bracket (50). It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant invention provide the construction of Thoreson to the frame of Pafamax with the motivation of containing the activation of the intumescent layer during fire.

Allowable Subject Matter
Claims 23 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning the open front end of the frame has an opening of a first size, and the first passageway has a second size different from the first size and the inlay is exposed to view through the open front end of the frame in the installed state, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633